DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 23 November 2020 has been entered.  Claims 43-51 and 53-62 are pending; and claims 43, 49-51 and 53-62 are amended.


Response to Arguments
Applicant’s arguments with respect to the newly added limitations of claim 43 have been considered but are moot in view of new grounds of rejection.  Namely, the teachings of Woodward are combined with the previously applied Herekar reference to address the limitation regarding a feedback system including an eye-tracking system that uses position data relating to movement of the eye to assess the safety of laser treatment.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-51 and 53-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 43, the limitations “receiving, from a feedback system including an eye-tracking system, position data relating to movement of the eye; determining, from the position data, that delivering light to the eye to activate the cross-linking agent applied to the cornea is safe; in response to determining that delivering light to the eye is safe” and “while delivering the light to the eye, determining, from the position data, that delivering the light to the eye to activate the cross-linking agent applied to the cornea is no longer safe; and in response to determining that delivering the light to the eye is no longer safe, ending delivery of the light to the eye” constitute new matter.  
In the Remarks filed 23 November 2020, the applicant cites paragraphs [0044], [0047]-[0050], [0054]-[0055] and [0057] of the PGPUB (which correspond to the same paragraphs of the as filed specification) to provide support for the limitations.  However, these paragraphs indicate “to enhance safety and efficacy” real time monitoring of the changes of collagen fibrils with a feedback system 400 is performed and that “the controller 120 for the cross-linking delivery system can automatically cease further application of UV light when the real time monitoring from the feedback system 400 determines that no additional crosslinking is occurring.”  While the feedback system does include the eye-tracking system, there is no disclosure of “ending” and “continuing” the delivery of light based on the position data 
	Claims 44-51 and 53-62 are rejected for including new matter by virtue of their dependence on claim 43.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-51 and 53-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites the limitation "the light" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Earlier in the claim “determining, from the position data, that delivering light to the eye to activate the cross-linking agent applied to the cornea is safe” recites “light” but this is not a positive recitation.  The Office suggests removed the word “the” to recite simply “light” in line 14.
Claims 49, 51, 55-58 and 60-62 also recite "the light” respectively.  There is insufficient antecedent basis for this limitation in the claim
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43, 46-50, 53-54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363).

[Claim 43] Herekar discloses a method for treating an eye (method for photo-chemical oculoplasty/keratoplasty), comprising:
obtaining one or more measurements of an eye of a subject (measurements made by a wavefront sensor, OCT/pachymeter, and topographical sensor) [pars. 0028-0029, 0044]; 
determining, based on the one or more measurements of the eye, an assessment of an initial shape of a cornea of the eye (topography, wavefront or pachymetry map data may be inputs for generating a correction nomogram or treatment plan
determining, based on the assessment, a desired change to the initial shape of the cornea (generating a correction nomogram or treatment plan to produce a pattern of shrinkage) [pars. 0008, 0026-0029]; and 
generating the desired change to the initial shape of the cornea, including: 
applying a cross-linking agent (photosensitizer) to the cornea; 
receiving, from a feedback system including an eye-tracking system (one or more topographical sensors, wavefront sensors, and/or an eyetracker provide real-time corrections as part of a feedback loop), position data relating to movement of the eye (image data related to the eye position, Fig. 5 #Sensor 1) [pars. 0039, 0044]; 
determining, from the position data, that delivering light to the eye to activate the cross-linking agent applied to the cornea is safe (the Office holds the purpose of an eye-tracker is to ensure treatment light is delivered to the proper portions of the eye, i.e. safely, and that starting/stopping the laser emission based on the correct positioning of the treatment light is implicit; however, Woodward is included for an explicit teaching);
in response to determining that delivering light to eye is safe (properly positioned), delivering, with a delivery system, light to the eye to activate the cross-linking agent applied to the cornea, to generate cross-linking activity that produces the desired change to the initial shape of the cornea, the delivery system including a light source  (ultraviolet/blue light source, #120) and a mirror array (pixel-based spatial light modulator, #124), the mirror array being configured to selectively deliver the light to a selected region of the eye according to a pixelated intensity pattern (spatial pattern of intensities), the pixelated intensity pattern having a plurality of pixels two-dimensional array of controllable micro-mirrors) in the mirror array [pars. 0008-0010, 0023, 0025-0026], 
wherein delivering the light includes: 
in response to the movement of the eye, adjusting the plurality of mirrors corresponding to the plurality of pixels of the pixelated intensity pattern to continue to deliver the light according to the pixelated intensity pattern to the selected region of the eye based on the position data and without mechanical adjustment of the delivery system (the present invention incorporates one or more topographical sensors, wavefront sensors, and/or an eyetracker for real-time corrections, and provides a real-time feedback loop to the controllable spatial light modulator to derive modifications of the predetermined spatial pattern from the various data including position data provided - these modifications result in pattern modifications requiring no mechanical movement as claimed) [pars. 0039, 0044; Figure 5];
while delivering the light to the eye, determining, from the position data, that delivering the light to the eye to activate the cross-linking agent applied to the cornea is no longer safe; and 
in response to determining that delivering the light to the eye is no longer safe, ending delivery of the light to the eye (the purpose of the eye-tracker is to ensure treatment light is delivered to proper positions within the eye based on the position of eye relative to the treatment light source; it is therefore implicit that feedback from the eye tracker is used to end light emission when the position in no longer proper implicit; however, Woodward is included for an explicit teaching).

However, Woodward explicitly discloses a system for the treating an eye comprising an eye-tracker system wherein the eye-tracker system monitors the eye during treatment, and, if the eye has moved more than a pre-defined amount (0.6 mm for example) since the delivery of the first treatment pulse, places the treatment procedure in a pause mode [pars. 0073, 0077].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the system of Herekar such that the controller pauses the treatment procedure when the eye-tracker detected the eye has moved more than a pre-defined amount (not safe condition) but enables or continues treatment when movement is below a pre-defined amount (safe condition) as taught by Woodward in order to prevent damage to eye tissue not requiring treatment.

[Claim 46] Herekar discloses the initial shape of the cornea includes a refractive error, and determining the desired change to the initial shape of the cornea includes determining a desired reshaping of the cornea to reduce the refractive error (refractive modifications/corrections) [pars. 0008, 0027].

[Claim 47] Herekar discloses the refractive error is associated with at least one of myopia, astigmatism, or hyperopia (myopia, hyperopia, astigmatism) [par. 0040].

[Claim 48] Herekar discloses the refractive error is associated with astigmatism [par. 0040], and optical power of the eye is non-uniform about a central optical axis of the eye (astigmatism is characterized by a non-round shape of the surface of the cornea).

[Claim 49] Herekar discloses determining the desired change to the initial shape of the cornea including determining a target zone for reshaping and, the one or more target zones define the selected region of the eye where the light is delivered according to the pixelated intensity pattern [pars. 0010, 0020, 0026, 0039-0042].

[Claim 50] Herekar discloses the pixelated intensity pattern includes a circular pattern [par. 0051, 0053].

[Claim 53] Herekar discloses the initial shape of the cornea includes a refractive error associated with astigmatism, and the pattern of the pixelated intensity pattern produces cross-linking activity that reduces the refractive error associated with the astigmatism [pars. 0033, 0040].

[Claim 54] Herekar discloses the pixelated intensity pattern includes one or more annular patterns [par. 0042].

[Claim 57] Herekar discloses the initial shape of the cornea includes a refractive error associated with myopia, and the light delivered according to the pixelated intensity pattern produces cross-linking activity that reduces the refractive error associated with the myopia (predetermined illumination patterns are used to correct myopia) [par. 0040].

[Claim 58] Herekar discloses receiving feedback (feedback loop) on the reshaping of the cornea (topographical sensors measure corneal topography) in response to the delivery of the initiating element (light) according to the one or more annular patterns; and in response to the feedback, generating a by adjusting the spatial pattern) [par. 0039], which necessarily includes further delivering additional light according to the pixelated intensity pattern to the cornea.  Herekar does not disclose further applying the cross-linking agent to the cornea.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply additional cross-linking agent as necessary to form any additional patterns.


Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363) as applied to claim 34 above, and further in view of Sand (US 4,976,709).

[Claim 44] Herekar discloses measuring corneal topography but does not explicitly recite generating an optical power contour map.
Sand discloses an analogous corneal treatment method for refractive correction based on optically induced shrinkage comprising measuring an optical power contour map of the cornea (corneal mapping system for contour determination), analyzing optical power (refractive power) at one or more zones of the cornea, and determining changes to the optical power at the one or more zones of the cornea [col. 6, lines 1-22].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar to measure the shape of the cornea based on an optical power contour map of one or more zones and determine changes to optical power at the one more zones, as taught by Sand, in order to determine the pattern for cross-linking appropriate for producing the desired shape of the cornea.

[Claim 45] Herekar in view of Woodward and Sand discloses measuring corneal thickness and topography [Herekar: pars. 0028] and that thickness affects the amount of initiating element (radiation) required for correction without collateral damage to eye tissues [Sand: col. 7, lines 35-60].  It would have been obvious to one of ordinary skill in the art before the effective filing date to account for both corneal thickness and topography in order to provide the appropriate refractive correction and to limit potential collateral damage.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363) as applied to claim 50 above, and further in view of Sand (US 4,976,709).

[Claim 51] Herekar discloses applying the initiating element (light) in a variety of patterns, including circular patterns, [pars. 0034, 0051] to provide precise corneal shrinkage for correcting myopia and astigmatism but does not explicitly state the pattern is centered on the cornea. 
Sand discloses the use of circular patterns (small circles) forming radial spokes extending from a central part of the cornea are effective in the correction of myopia [col. 8, lines 7-27].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a circular pattern centered around the cornea for correcting myopia, as taught by Sand, and to additionally include a pattern for correcting astigmatism in order to provide a comprehensive eye correction.  Both Herekar and Sand disclose analyzing the shape of the cornea to determine an appropriate correction.


Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363) as applied to claim 54 above, and further in view of Sand (US 4,976,709).

[Claim 55] Herekar discloses the one or more annular patterns of the pixelated intensity pattern produces cross-linking activity that produces a correction [par. 0034, 0042] but does not specifically state annular patterns are used for a hyperopic correction. Continuation Application of U.S. Patent App. Ser. No. 13/438,705
	Sand discloses farsightedness i.e. hyperopia may be corrected using a dotted circular pattern centered on the corneal axis i.e. an annular pattern [col. 8, lines 11-13].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an annular pattern for hyperopic correction based on the measured corneal topography as taught by Herekar and as further taught by Sand.

[Claim 56]  Herekar discloses correcting myopia and hyperopia but is silent regarding the curvature of the cornea resulting from the correction.
Sand discloses that increasing the radius of curvature of the cornea will correct myopia (nearsightedness), and reduction of this parameter will correct hypermetropia (farsightedness) [col. 6, lines 5-8].
It would have been obvious to one of ordinary skill in the art before the effective filing date to generate pixelated intensity patterns to produce cross-linking activity that causes the cornea to have an increased curvature to correct for myopia, as taught by Sand.


Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363) as applied to claim 58 above, and further in view of Sand (US 4,976,709).

[Claim 59] Herekar discloses forming annular patterns using the additional light but does not disclose the additional light to a central zone surrounded by the annular patterns.
Sand discloses the patterning depends on the kind of refractive correction which is needed and that a pattern having a central circular part (annulus) is effective for correcting myopia and a pattern having one or more dotted linear arrays is effective for astigmatic corrections [col. 8, lines 10-15].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar to use an annular pattern and a linear array pattern in which the light must be directed to central zone inside the annular pattern in order to correct both myopia and astigmatism.  The skilled artisan would understand and find obvious adjusting patterns depending on the corrections required.


Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363) as applied to claim 49 above, and further in view of Mrochen et al. (WO 2008/000478), it is noted that the application upon which Mrochen et al (WO '478) is based is listed as the national stage entry of U.S. Patent Application Serial No. 12/307,038, now U.S. Patent No. 8,475, 437, to which the citations of the teachings found in Mrochen et al (WO '478) will refer.

[Claim 60] Herekar discloses the light is delivered to the cornea in shapes including circular and annular but does not disclose the light is delivered to the cornea according to a combination of circular, annular, and/or elliptical patterns.
Mrochen discloses an analogous method wherein light is delivered to the cornea according to a combination of circular, annular, and/or elliptical patterns [col. 8, lines 7-15].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar by delivering the light according to a combination of circular, annular, and/or elliptical patterns, as taught by Mrochen, in order to treat combinations of refractive issues within the cornea.


Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Woodward et al. (US 2002/0099363) as applied to claim 43 above, and further in view of Mrochen et al. (WO 2008/000478), it is noted that the application upon which Mrochen et al (WO '478) is based is listed as the national stage entry of U.S. Patent Application Serial No. 12/307,038, now U.S. Patent No. 8,475, 437, to which the citations of the teachings found in Mrochen et al (WO '478) will refer.

[Claims 61-62] Herekar discloses the method as described above but is silent applying the light to more than one zone of the cornea according to different respective doses, and applying the light to more than one zone of the cornea at different respective times or different respective durations.
Mrochen discloses an analogous method [col. 2, lines 53-60] comprising a controller that drives individual radiation sources to control a desired spatial and/or temporal intensity progression of radiation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar to control the dose and respective duration of initiating element (light) applied to various zones of the cornea based feedback during treatment and/or corneal thickness of the various zones, as taught by Mrochen, in order to provide the optimal dose and temporal progression for correction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 March 2021